                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


KENNETH LYNN SWARTOS,                           Case No. CV-18-108-M-DLC

                                                JUDGMENT IN A CIVIL CASE
                      Plaintiff,

  vs.

U.S. ATTORNEY'S OFFICE,

                      Defendant.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED this matter is DISMISSED.

        Dated this 30th day of October, 2018.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ A. Puhrmann
                                   A. Puhrmann, Deputy Clerk
